Citation Nr: 0925018	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  04-14 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
hysterectomy.  

2.	Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
presbyopia.

3.	Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral fifth toe amputations.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 1980 to May 1984.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

This appeal was remanded by the Board in August 2007 for 
additional development.  The Board notes that the issues of 
service connection for a bilateral knee disability, 
posttraumatic stress disorder and bipolar disorder were 
granted in a November 2008 rating decision.  As this was the 
full benefit sought on appeal, these issues will not be 
addressed in this decision.  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate her claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	By an unappealed August 1986 rating decision, the RO 
denied the Veteran's claim for service connection for a 
hysterectomy because it pre-existed service and there was no 
evidence of aggravation in service and presbyopia because it 
was considered a constitutional or developmental abnormality.  

3.	By an unappealed October 1987 decision, the Board denied 
the Veteran's claim for service connection for bilateral 
fifth toe partial amputation because it was a surgical 
treatment in service having the effect of ameliorating a 
condition incurred before enlistment.  

4.	Evidence received subsequent to the August 1986 RO 
decision and the October 1987 Board decision was evidence not 
previously submitted to the RO.  The evidence did not relate 
to an unestablished fact necessary to substantiate the claims 
and did not present a reasonable possibility of 
substantiating the Veteran's claims.


CONCLUSIONS OF LAW

1.	The August 1986 RO decision is final.  38 U.S.C.A. § 
4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986).  

2.	The October 1987 Board decision is final.  38 U.S.C.A. § 
4004(b) (1982); 38 C.F.R. § 19.104 (1987).  

3.	New and material evidence has not been submitted and the 
claims of entitlement to service connection are not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in January 2002.  
Pursuant to the August 2007 Board remand, another letter was 
sent in October 2007.  The October 2007 letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her possession to the AOJ.  
The October 2007 letter included the provisions set forth in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board finds 
that the RO complied with its August 2007 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

Although the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of her claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a November 2008 Supplemental Statement of the Case 
issued after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, private medical records and VA medical 
records.  VA is not required to provide an examination unless 
new and material evidence has been presented.  See Woehlaert 
v. Nicholson, 21 Vet. App. 456 (2007).  gnificantly, neither 
the appellant nor her representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Evidence must be new and material to reopen a previously 
disallowed claim.  The definition of "new and material 
evidence" was revised in August 2001.  For claims filed on or 
after August 29, 2001, as in this case, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2008).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Hysterectomy

In this case, the Veteran's claim for service connection for 
a hysterectomy was denied by the RO in August 1986 because 
the service treatment records indicated that a hysterectomy 
was performed prior to service and gynecological problems 
were not aggravated by service.  The Veteran did not appeal 
this decision and the decision became final.  See 38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).  As 
such, the Board will address the evidence submitted since the 
August 1986 RO decision.  

In the August 1986 RO decision, the RO reviewed the service 
treatment record and a May 1986 VA examination.  The records 
revealed that the Veteran had a partial hysterectomy prior to 
service.  In service, she sought treatment for ovarian cysts.  
The RO found that there was no aggravation of the 
gynecological problems or hysterectomy in service.

Records received since the August 1986 RO decision included 
treatment records for chronic pelvic pain.  She underwent a 
laparotomy and bilateral salpingo-oophorectomy.  The post-
service treatment records, however, do not show that her 
current gynecological condition was caused by or aggravated 
by service.  

Although the new medical evidence shows further treatment for 
ovarian pain and cysts, it does not show that the disability 
was caused by or aggravated by service.  Therefore, it does 
not relate to the unestablished fact necessary to 
substantiate the claim for service connection.  As the 
treatment records do not show aggravated in service or a 
nexus between the current treatment and service, it does not 
raise a reasonable possibility of substantiating the claim.  
Therefore, the Veteran's claim for service connection is not 
reopened.  

Presbyopia

In this case, the Veteran's claim for service connection for 
presbyopia was denied by the RO in August 1986 because it was 
considered a constitutional or developmental abnormality.  
The Veteran did not appeal this decision and the decision 
became final.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.  

In the August 1986 decision, the RO reviewed the service 
treatment records and the May 1986 VA examination.  The VA 
examination revealed a diagnosis of early presbyopia.  The RO 
denied service connection for presbyopia because it was not a 
disease or injury within the meaning of applicable 
legislation.  See 38 C.F.R. § 4.9 (2008). 

The Board notes that VA regulations specifically prohibit 
service connection for refractive errors of the eyes unless 
such defect was the subject of aggravation by a superimposed 
disease or injury which created additional disability.  See 
VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 
45,711) (Oct. 30, 1990).  In this case, the evidence 
submitted after the RO decision did not show aggravation of 
presbyopia in service and did not show an additional 
disability.  The treatment records did not show a link 
between presbyopia and service.  As such, the Board finds 
that the evidence is not material as it does not raise a 
reasonable possibility of substantiating the claim.  As such, 
the Veteran's claim for presbyopia is not reopened.  

Bilateral Fifth Toe Amputation 

In this case, the Veteran's claim for bilateral fifth toe 
amputation was denied by the Board in October 1987 because 
the surgical treatment in service was to ameliorate 
intractable plantar keratosis that preexisted service and the 
disability was not aggravated by service.  The Veteran did 
not appeal this decision and the decision became final.  See 
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  The Board will 
address the evidence submitted since the October 1987 Board 
decision.  

In October 1987, the Board reviewed the service treatment 
records and a post service VA examination.  These records 
revealed that the Veteran sought treatment for intractable 
plantar keratosis shortly after entering service and had 
surgery in service for this disability.  The post-surgery 
records revealed no complications during the surgery.  There 
was an abscess of the toes, which was treated and no further 
complications for the duration of her active service.  A 
separation examination in March 1984 was negative for a 
chronic disability.  A May 1986 post-service examination 
revealed a normal amputation stump on the right foot and 
plantar hyperkeratosis on the left and repeated trimming was 
necessary.  

Since the October 1987 Board decisions, medical records were 
submitted that indicated that the Veteran sought further 
treatment for her bilateral fifth toe disability.  These 
records, however, do not show that the disability was 
aggravated in service.  

The Veteran's claim was previously denied under 38 C.F.R. § 
3.306(b)(1) which provides that the usual effects of medical 
and surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, will not be considered service connected unless 
the disease or injury is otherwise aggravated by service.  
Therefore, to reopen the Veteran's claim, the new evidence 
must show aggravation of the disability in service.  

In this case, evidence of aggravation in service was not 
submitted.  The new evidence does not relate to aggravation 
which is the unestablished fact necessary to substantiate the 
claim.  As such, it does not raise a reasonable possibility 
of substantiating the claim and the claim for service 
connection for bilateral fifth toe amputation is not 
reopened.  


ORDER

New and material evidence has not been submitted and the 
claim for entitlement to service connection for a 
hysterectomy is not reopened.  

New and material evidence has not been submitted and the 
claim for entitlement to service connection for presbyopia is 
not reopened. 

New and material evidence has not been submitted and the 
claim for entitlement to service connection for bilateral 
fifth toe amputations is not reopened.  


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


